UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7779


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TIAH LEROSE BRACKEN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.        Thomas David
Schroeder, District Judge. (1:06-cr-00206-TDS-5; 1:08-cv-00537-
TDS-PTS)


Submitted:    December 17, 2009            Decided:   December 31, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tiah Lerose Bracken, Appellant Pro Se.  Angela Hewlett Miller,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tiah   Lerose    Bracken       seeks      to    appeal    the     district

court’s    order   accepting      the    recommendation       of     the    magistrate

judge and dismissing as untimely her 28 U.S.C.A. § 2255 (West

Supp.   2009)    motion.     The     order      is   not    appealable       unless   a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional     right.”         28    U.S.C.      § 2253(c)(2)      (2006).        A

prisoner     satisfies      this        standard      by     demonstrating         that

reasonable      jurists    would    find      that    any    assessment       of    the

constitutional     claims    by    the    district     court    is    debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.              Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                            We have

independently reviewed the record and conclude that Bracken has

not made the requisite showing.               Accordingly, we deny her motion

for a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                            DISMISSED

                                          2